Exhibit 10.13 Consulting Agreement

 

Consulting Agreement

 

A G R E E M E N T made this 9th day of April, 2012, by and between Jeffrey
Weiss, whose address is 541 E. Robin Lane, Yuma, AZ 85365, hereinafter referred
to as the "Consultant", and Monster Offers, whose principal place of business is
located at P.O. Box 1092, Bonsall, CA 92003, hereinafter referred to as
"Company".

 

W I T N E S E T H:

 

WHEREAS, the Company desires to engage the services of the Consultant to perform
for the Company consulting services as an independent contractor and not as an
employee; and WHEREAS, Consultant desires to consult with the Board of
Directors, the officers of the Company, and the administrative staff, and to
undertake for the Company consultation as to the direction of certain functions
in said management of;

 

NOW, THEREFORE, it is agreed as follows:

 

1. Term. The respective duties and obligations of the contracting parties shall
be for a period of two (2) months commencing on the 9th day of April, 2012, and
may be terminated by the Company by giving ten (10) days' written notice to
Consultant at the addresses stated above or at an address chosen subsequent to
the execution of this agreement and duly communicated to the party giving
notice.

 

2. Consultations. Consultant shall be available to consult with the Board of
Directors, the officers of the Company, and the heads of the administrative
staff, at reasonable times. In general, the technical development areas of
concern in the business affairs of the Company. Consultant agrees to provide
Monster Offers on a best efforts basis, such services to Monster Offers as to
assist Monster Offers in development of new website and mobile assets in
conjunction with the Company's business strategy. Without limiting the
generality of the foregoing, the Consultant will also assist Monster Offers in
developing, studying and evaluating new customer opportunities, strategic
relationships, prepare reports and analyses thereon when advisable, and assist
in matters of corporate activities pertaining thereof. Consultant shall not
represent the Company, its Board of Directors, its officers or any other members
of the Company in any transactions or communications nor shall Consultant make
claim to do so.

 

3. Liability. With regard to the services to be performed by the Consultant
pursuant to the terms of this agreement, the Consultant shall not be liable to
the Company, or to anyone who may claim any right due to any relationship with
the Corporation, for any acts or omissions in the performance of services on the
part of the Consultant or on the part of the agents or employees of the
Consultant, except when said acts or omissions of the Consultant are due to
willful misconduct or gross negligence. The Company shall hold the Consultant
free and harmless from any obligations, costs, claims, judgments, attorneys'
fees, and attachments arising from or growing out of the services rendered to
the Company pursuant to the terms of this agreement or in any way connected with
the rendering of services, except when the same shall arise due to the willful
misconduct or

 
 

 

gross negligence of the Consultant and the Consultant is adjudged to be guilty
of willful misconduct or gross negligence by a court of competent jurisdiction.

 

4. Compensation. The Consultant shall receive from the Company for the
performance of the services rendered to the Company pursuant to the terms of the
agreement five thousand (5,000) MONT restricted shares due upon the execution of
the Agreement; for two (2) months of services. These terms are more thoroughly
referenced in Schedule A-1, attached herein to this document.

 

6. Arbitration. Any controversy or claim arising out of or relating to this
contract, or the breach thereof, shall be settled by arbitration in accordance
of the rules of the American Arbitration Association, and judgment upon the
award rendered by the arbitrator(s) shall be entered in any court having
jurisdiction thereof. For that purpose, the parties hereto consent to the
jurisdiction and venue of an appropriate court located in County of San Diego,
State of California. In the event that litigation results from or arises out of
this Agreement or the performance thereof, the parties agree to reimburse the
prevailing party's reasonable attorney's fees, court costs, and all other
expenses, whether or not taxable by the court as costs, in addition to any other
relief to which the prevailing party may be entitled. In such event, no action
shall be entertained by said court or any court of competent jurisdiction if
filed more than one year subsequent to the date the cause(s) of action actually
accrued regardless of whether damages were otherwise as of said time calculable.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

JEFFREY WEISS - CONSULTANT

 

By: /s/ Jeffrey Weiss Date: 4-20-12

Jeffrey Weiss

 

MONSTER OFFERS

 

By: /s/ Paul Gain Date: 4-20-12

Paul Gain

CEO

 

 

 
 

 

SCHEDULE A-1

 

For the services to be rendered and performed by Jeffrey Weiss, Consultant,
during the term of this Agreement, the Company shall, upon acceptance of this
Agreement, pay to Consultant:

 

Five Thousand (5,000) MONT restricted shares due upon the execution of the
Agreement, for two (2) months of services.

 

 

JEFFREY WEISS - CONSULTANT

 

By: /s/ Jeffrey Weiss Date: 4-20-12

Jeffrey Weiss

 

MONSTER OFFERS

 

By: /s/ Paul Gain Date: 4/20/12

Paul Gain

CEO

 

 

 

